 In the Matter of WILSON & Co., INC., EMPLOYERandUNITED PACKING-HOUSE WORKERS OF AMERICA (C. I. 0.), PETITIONERCase No. 10-R-2793.Decided November 20,1947DECISIONANDORDERFollowing the filing of a petition on July 11, 1947, alleging that aquestion affecting commerce had arisen concerning the representationof employees of the Employer, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, the parties entered into a "Stipulationfor Certification Upon Consent Election." In accordance with thestipulation and the Rules and Regulations of the Board, an electionwas conducted on August 20, 1947, before the effective date of theamendments to the statute. It appears from the Tally of Ballots thatthe petitioner received a majority of the valid votes cast.No objec-tions to the election have been filed by any of the parties within thetime provided therefor.The petitioner has not complied with the registration and filing re-quirements of Sections 9 (f) and (h) of the Act, as amended, and is,therefore, ineligible for certification?Inasmuch as the labor organization which received a majority ofthe votes cast in the election is ineligible for certification, we shallorder the investigation closed.ORDERIT IS HEREBY ORDERED that the investigation of the question con-cerning the representation of employees of the Employer initiatedupon petition of United Packinghouse Workers of America (C. I. 0.),be, and the same hereby is, closed.'Matter ofMyrtle Desk Company,75 N. L. R. B.226, decided November 17, 1947.75 N. L.R. B, No 34.273